Case 19-11301-elf       Doc 41    Filed 09/18/19 Entered 09/18/19 15:17:30          Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                          :
IN RE: Raul Aquino                        : CHAPTER 13
                     Debtor               :
Nationstar Mortgage LLC d/b/a Mr. Cooper, : BANKRUPTCY NO. 19-11301 ELF
its successors and assigns                :
                     Movant,              : 11 U.S.C. §362 (d)(1)
          v.                              :
Raul Aquino                               :
William C. Miller, Trustee
                                          :
                    Respondents
                                          :

     MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER, IT
SUCCESSORS AND ASSIGNS FOR RELIEF FROM THE AUTOMATIC STAY UNDER
       SECTION 362(d)(1) TO PERMIT MOVANT TO FORECLOSE ON
        2511 WEST ALLEGHENY AVENUE, PHILADELPHIA PA 19132

       The Motion of Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and assigns,

Movant herein, respectfully represents:

        l. Raul Aquino, Respondent herein, filed a bankruptcy petition under Chapter 13 of the

Bankruptcy Code on March 4, 2019 under Bankruptcy No.19-11301. The Debtor has continued

in possession of the property.

        2. Movant is a secured creditor by reason of Debtor having executed and delivered a

mortgage on premises 2511 West Allegheny Avenue, Philadelphia PA 19132 (“Subject

Property”) to Financial Mortgage Corp. on June 29, 2006, which mortgage is recorded in the

Department of Records of Philadelphia County on July 20, 2006 Document ID 51489164. A

copy of the Mortgage is attached hereto as Exhibit A.

        3. The mortgage has since been assigned to Movant herein by written assignment which

was recorded in the Department of Records of Philadelphia County on August 5, 2019 Document

ID 53546438. A copy of the Assignment is attached hereto as Exhibit B.
Case 19-11301-elf       Doc 41     Filed 09/18/19 Entered 09/18/19 15:17:30            Desc Main
                                   Document      Page 2 of 3


        4. Movant seeks relief for the purpose of foreclosing its mortgage against the Debtors’

interest in real property known as 2511 West Allegheny Avenue, Philadelphia PA 19132.

        5. Movant lacks adequate protection in that the Debtor has failed to make regular timely

monthly mortgage payments in accordance with the terms of the Mortgage and Note.

        6. As of the date of the filing of bankruptcy on March 4, 2019, Movant was the holder

of a secured claim against the Debtor for the sum of $112,064.13 which represented unpaid pre-

petition principal, interest, late charges and penalties, tax/insurance disbursements and unpaid

foreclosure fees and costs. On that date, arrears to be paid through the plan were $10,091.12. A

proof of claim was filed by Movant.

        7. Debtor has not made regular timely post-petition mortgage payments outside the plan

and the account is now due as follows:

              DUE FROM DUE TO               DESCRIPTION            AMOUNT DUE
              07/01/2019 09/13/2019         @549.82 P/M               1,649.46

                                            Attorney’s fee                 850.00
                                            Filing fee             $       181.00
                                            LESS SUSPENSE          $       304.45
                                            TOTAL DUE              $     2,376.01


       8. Upon entry of an Order Granting Relief Movant will no longer be required to file and

serve the Notice of Payment Change and or Notices of Post-Petition Fees, Expenses and Charges

as required by FRBP 3002.1(b) and FRBP 3002.1(c)

       9. Movant requests that Rule 4001(a)(3) be waived.

      10. Movant requests that the relief granted by this motion survive the conversion of this

case to a case under any other Chapter of the Bankruptcy Code.

     11. The entity which has the right to foreclose is: Nationstar Mortgage LLC, dba Mr.

Cooper by virtue of being the holder and owner of the note.
Case 19-11301-elf       Doc 41     Filed 09/18/19 Entered 09/18/19 15:17:30           Desc Main
                                   Document      Page 3 of 3


      12. If Movant is not permitted to foreclose its mortgage on said premises, it may suffer

irreparable injury, loss and damage.

       WHEREFORE, Movant prays that upon final hearing of this Motion, the stay pursuant

to ll U.S.C. Section 362(d)(1) be modified to permit it to foreclose on premises 2511 West

Allegheny Avenue, Philadelphia PA 19132, that Movant may take such actions with respect to

the real property as are set forth under applicable non-bankruptcy law, that upon entry of an

Order Granting Relief Movant will no longer be required to file and serve the Notice of Payment

Change and or Notices of Post-Petition Fees, Expenses and Charges as required by FRBP

3002.1(b) and FRBP 3002.1(c), that Rule 4001(a)(3) be waived, Movant requests that the relief

granted by this motion survive the conversion of this case to a case under any other Chapter of

the Bankruptcy Code and that it have such other and further relief as is just.

                                       /s/Lorraine Gazzara Doyle
                                       Lorraine Gazzara Doyle, Esquire
                                       Martha E. Von Rosenstiel, P.C.
                                       649 South Avenue, Unit 6
                                       Secane, PA 19018
                                       (610) 328-2887 Ext 13
                                       lorraine@mvrlaw.com
                                       Attorney I.D. #34576
